Citation Nr: 0604277	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-05 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
November 1979.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which held that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  An unappealed March 1998 rating decision held that new 
and material evidence had not been received to reopen a final 
July 1985 rating decision denying a claim for service 
connection for a psychiatric disorder.

3.  Evidence added to the record since the March 1998 rating 
decision is either cumulative of previously considered 
evidence or, when viewed in conjunction with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence associated with the veteran's claims file 
subsequent to the March 1998 rating decision is not new and 
material, and the veteran's claim for service connection for 
a psychiatric disorder has not been reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2005, a 
rating decision in January 2002, a statement of the case in 
April 2002, and supplemental statements of the case in 
October 2002, November 2003 and September 2004.   These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In this regard, the Board observes that in October 2002 
correspondence, the veteran referred to in-service treatment 
at Lackland Air Force Base and Pendleton Barracks, Germany.  
A review of the claims file indicates that such records are 
already associated with the records.  In June 2003, the 
veteran withdrew a request for a Travel Board hearing.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The March 1998 rating decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7104 
(West 2002 & Supp. 2005).  In order to reopen this claim, the 
veteran must present or secure new and material evidence with 
respect to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  As the 
veteran's claim was filed prior to that date, these changes 
are not applicable in this case.

An April 1985 final rating decision denied service connection 
for schizophrenia.  The decision noted that the veteran's 
service medical records were negative for treatment, 
symptoms, or diagnosis of schizophrenia.  The earliest 
evidence of schizophrenia was dated in December 1984, after 
the presumptive period.  

The March 1998 rating decision on appeal noted that service 
connection for a psychiatric disorder had been previously 
denied, and a Board decision in January 1997 had upheld that 
decision (refused to reopen it).  The rating decision noted 
that the additional evidence showed that the veteran received 
current psychiatric treatment, but did not show that the 
veteran sustained the disorder during service or within the 
one-year presumption period following service.  

The evidence of record at the time of the March 1998 rating 
decision included the veteran's service medical records.  In 
July 1979, a consultation found that the veteran had no 
psychiatric diagnosis other than problem adjusting to the 
Army.  Other entries note that the veteran was nervous, 
unable to deal with stress, and experienced headaches 
associated with mental stress.  The veteran declined a 
separation examination.  

Post-service records included a December 1984 VA hospital 
discharge summary providing a diagnosis of schizophrenia, 
paranoid type.  The report notes that the veteran's 
psychiatric history was significant for having difficulties 
while in the service in 1979.  The veteran was admitted on 
referral from a private facility where the veteran had been 
admitted several days earlier.  A March 1985 VA examination 
resulted in a diagnosis of schizophrenia, paranoid type, 
chronic, severe with severe morbidity.  The examiner stated 
that some of the veteran's symptoms in service (increasing 
anxiety and somatic complaints) were, if not the result of an 
in-service head trauma, forerunners of what he was currently 
experiencing.  

Treatment records included records from Union Medical Center, 
South Arkansas Regional Health Center and Smackover Family 
Practice Clinic.  These records do not show that the 
veteran's psychiatric disorder was incurred in service or 
within a year of separation from service.  Additional private 
treatment records include multiple hospitalization summaries 
revealing that the veteran obtained consistent treatment for 
his psychiatric disorder, which was variously diagnosed as 
schizo-affective disorder, schizophrenia, paranoid type and 
bipolar disorder.  

A February 1994 joint letter from the veteran's private 
physician and his social worker indicates that the veteran 
was seen at the facility in January 1980 in an effort to gain 
assistance in dealing with his mother's death from cancer.  
He was seen for two abbreviated contacts and it was 
recommended that he seek continued outpatient treatment to 
help with the adjustment to his mother's illness. However, 
the veteran did not follow through with this suggestion.  The 
veteran was first seen as a patient in November 1983.  The 
veteran was next treated at the facility in 1987.  

In November 1994, the veteran testified at a hearing that he 
began to experience premonitions while on active duty.  He 
indicated that he was treated at Lackland Air Force Base for 
symptoms.  He stated that he was given a hardship discharge 
due to family problems. 

VA treatment records show that the veteran was hospitalized 
on three separate occasions in 1997 for psychiatric 
treatment.  Diagnoses included schizo-affective disorder, 
cocaine abuse, bipolar disorder.  

Evidence submitted after the March 1998 rating decision 
includes voluminous VA, state and private treatment records 
dated from the early 1990's through 2003, showing inpatient 
and outpatient treatment for a number of conditions, 
including psychiatric complaints.  Diagnoses included 
schizoaffective disorder, alcohol and cocaine dependence, 
schizophrenia, schizophrenia NOS, polysubstance drug abuse, 
psychosis NOS, schizoaffective disorder - bipolar type.  

A February 2003 statement from the veteran's school teacher 
provides that he was in good health when he entered the 
military in August 1978.  When he returned in November 1979 
to visit his sick mother, he had a very bad mental problem.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has submitted new and material evidence 
since the March 1998 rating decision declining to reopen an 
April 1985 denial of service connection for a psychiatric 
disorder.  

The 2003 statement from the veteran's school teacher is new 
within the meaning of the cited legal authority.  Many of the 
medical records submitted after the March 1998 rating 
decision are new in a broad sense, in that they were not of 
record in March 1998.  On the other hand, these medical 
records are not new within the meaning of the cited legal 
authority because they are cumulative of previously 
considered evidence.  They merely confirm what had already 
been established: the veteran currently has a psychiatric 
disorder.  

In addition, the evidence submitted after the March 1998 
rating decision is not material, because it does not provide 
a more complete picture, within the meaning of Hodge, supra.  
What was missing at the time of the April 1985 and March 1998 
rating decisions was medical evidence showing that the 
veteran suffered from the claimed psychiatric condition 
during service, or; that the veteran suffered from the 
claimed condition to a required degree within the applicable 
presumptive period, or; that the claimed condition is 
causally related to the veteran's service.  The additional 
medical evidence does not demonstrate any of these factors.  
It provides only that the veteran has continued to receive 
treatment for a psychiatric condition.  It does not show that 
any psychiatric treatment occurred during the presumptive 
period or provide any opinions linking the veteran's 
psychiatric condition to his service.

As to the lay assertions by the veteran and his former school 
teacher alleging an etiological relationship between the 
current claimed condition and his service, these statements 
are redundant of prior contentions and do not constitute new 
and material evidence.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2005).  Just as the Board must point 
to a medical basis other than its own unsubstantiated opinion 
(Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the 
veteran cannot meet his initial burden by relying upon his 
own, or his representative's, opinions as to medical matters.  
Nor can the veteran meet the new and material evidence burden 
of 38 U.S.C.A. § 5108 by relying upon such evidence.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), citing Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against the 
application to reopen the veteran's claim for service 
connection for a psychiatric condition, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received to reopen 
the appellant's claim for service connection for a 
psychiatric disorder, the appeal is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


